DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation 
“the communication path is formed in the flange portion” in claim 4;
“an open end portion” in claim 5;
“a first through-hole that penetrates through the inwardly protruding portion, and a second through-hole that is in communication with the first through-hole and penetrates through the flange portion” in claim 5;
“the communication path is provided in plurality at intervals in a circumferential direction centered on an axis of the shaft” in claim 6.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a cover member configured to cover at least a portion of the shaft and expand and contact in accordance with relative displacement between the first mechanism portion and the second mechanism portion” in claim 1;
“a communication path configured to enable communication between a space” in claim 1;
“a tube-shaped support member attached to the housing and configured to support the shaft at an inner periphery” in claim 3;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation ““a cover member configured to cover at least a portion of the shaft and expand and contact in accordance with relative displacement between the first mechanism portion and the second mechanism portion” in claim 1;
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purpose of examination in the following prior art consideration sections, such claimed limitations are being mapped to any structure that provide the corresponding claimed functions.

Regarding claims 2-7, the claims are rejected due to their dependency on rejected claims as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leach (US 7,145,097).

    PNG
    media_image1.png
    407
    659
    media_image1.png
    Greyscale

Regarding claim 1, Leach teaches a resistance welding apparatus (welding gun 10) that welds a workpiece by conducting electricity through the workpiece via an (actuator 22) configured to move the electrode back and forth (see col.3, lines 9-11 “The actuator 22 moves the second electrode 20 with a “straight action” towards and away from the first electrode 18.”), 
wherein the electrode moving mechanism (actuator 22) includes: 
a first mechanism portion that has a shaft (servo rod 48); 
a second mechanism portion that has a housing (housing; see the annotation of fig.3) configured to house at least a portion of the shaft (servo rod 48) (see fig.3, the housing is configured to house at least a portion of servo rod 48), the second mechanism portion being configured to support the shaft (servo rod 48) in a manner to be relatively movable in an axial direction (see col.3, lines 62-65, “The servo rod 48 and the screw rod 44 are interconnected such that rotary motion of the screw rod 44 does not cause rotary motion of the servo rod 48, but the two rods translate together along the axis of motion A.”); and 
a cover member (cover member; see the annotation of fig.3) configured to cover at least a portion of the shaft (servo rod 48) and expand and contract in accordance with relative displacement between the first mechanism portion (servo rod 48) and the second mechanism portion (housing) (See fig.3, the cover member cover at least a portion of servo rod 48 and the bellows-shape cover member is capable to expand and contact.), and 
wherein a communication path (communication path; see the annotation fig.2, the space between rod 48 and housing) configured to enable communication between a space, which is between the shaft (servo rod 48) and the cover member (cover member), and an internal space of the housing is formed (see fig.3, there is a space communicates servo rod 48 and cover member and the housing defines a internal space.) [Examiner’s note: the limitation “communication path” is interpreted to be a space.]

Regarding claim 2, Leach teaches the communication path (communication path) is formed in the second mechanism portion (housing).

Regarding claim 3, Leach teaches the second mechanism portion (housing) includes a tube-shaped support member (support member; see the annotation of fig.3, the support member is tube shaped) attached to the housing (housing) and configured to support the shaft at an inner periphery thereof in a manner to be slidable in the axial direction (the support member is configured to support the shaft and slidable in the axial direction with respect to the shaft), and the communication path (communication path) is formed in the support member (support member).

Regarding claim 6, Leach teaches the communication path (communication path) is provided in plurality at intervals in a circumferential direction centered on an axis of the shaft (See the annotation of fig.3, communication path comprising portions a and b, which are two intervals in a circumferential direction centered on an axis of the shaft.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 7,145,097) in view of Miwa (US 2011/0147355).
Regarding claim 4, Leach teaches the support member (support member) includes a pipe-shaped (support member) portion extending in the axial direction (See fig.3, the support member is tube shape and extending in the axial direction), but does not explicitly teach a flange portion protruding radially outward from an outer periphery of the pipe-shaped portion, and the communication path is formed in the flange portion.

    PNG
    media_image2.png
    935
    1498
    media_image2.png
    Greyscale

However, Miwa teaches in the same filed of endeavor of a resistance welding apparatus, comprising a housing (motor housing 20) including a tube-shaped support member (rod support portion 210) having a pipe-shaped portion (pipe-shaped portion; see the annotation of fig.2) extending in the axial direction (pipe-shaped portion extend in the axial direction) and a flange portion (flange portion; see the annotation of fig.2) protruding (See fig.2, the flange portion protruding radically outward form the pipe-shaped portion), and a communication path is formed in the flange portion (the communication path is the gap/space between the motor housing 20 and hollow rod 43, and at least partial of the communication path is formed in the flange portion.)
                                           
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add/modify the resistance welding apparatus of Leach with the support member including a pipe-shaped portion and flange portion as taught by Miwa, in order to support the shaft, maintain the relative position of the shaft and the housing, and prevent the feed mechanism from shaking in a direction substantially orthogonal to the extending direction of the shaft (see para.[0056] of Miwa).

Regarding claim 5, Leach does not explicitly teach the housing includes an open end portion into which the pipe-shaped portion is inserted, the open end portion being connected to the flange portion, an inwardly protruding portion protruding toward an inside of the open end portion is provided to the open end portion, and the communication path includes a first through-hole that penetrates through the inwardly protruding portion, and a second through-hole that is in communication with the first through-hole and penetrates through the flange portion.
However, Miwa teaches in the same filed of endeavor of a resistance welding apparatus, comprising a housing (motor housing 20) including an open end portion (the end portion of housing 20 receives pipe-shaped portion, e.g. casing 21) into which the pipe-shaped portion (pipe-shaped portion) is inserted, the open end portion (casing 21) being connected to the flange portion (flange portion), an inwardly protruding portion (inwardly protruding portion; see the annotation fig.2) protruding toward an inside of the open end portion (see fig.2, the inwardly protruding portion protruding toward an inside of the open end portion) is provided to the open end portion (casing 21), and the communication path includes a first through-hole (first through-hole; the annotation of fig.2) that penetrates through the inwardly protruding portion (inwardly protruding portion), and a second through-hole (second through-hole; the annotation of fig.2) that is in communication with the first through-hole ((first through-hole) and penetrates through the flange portion (flange portion).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add/modify the resistance welding apparatus of Leach with the housing including an open end portion, flange portion and inwardly protruding portion as taught by Miwa, in order to accommodate and cooperated with the support member, such that preventing the feed mechanism from shaking in a direction substantially orthogonal to the extending direction of the shaft (see para.[0056] of Miwa).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach (US 7,145,097) in view of Murai (US 8,754,347).
Regarding claim 7, Leach does not explicitly teach the housing includes an atmosphere opening portion including a filter member and configured to enable communication between a space outside the housing and the internal space.
 However, Murai teaches in the same filed of endeavor of a resistance welding apparatus, comprising a housing (casing 7) includes an atmosphere opening portion (air bleeding device 49) including a filter member and configured to enable communication between a space outside the housing and the internal space (see col.7, lines 56-57 “An air bleeding device 49 with a filter is disposed on the outer side of the casing 7. This air bleeding filter device 49 is connected to a port communicating with the inside of the casing 7.”) 

    PNG
    media_image3.png
    813
    467
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the resistance welding apparatus of Leach with the housing including an air bleeding device as taught by Murai, in order to facilitate the foreign substance such as the dust or sputter in the ambient air to suck into the casing thereby to avoid a problem, as might otherwise result from the dragging or seizure of the sliding portion (see col.7, lines 60-64)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726